Name: Commission Implementing Regulation (EU) 2016/606 of 19 April 2016 closing the tendering procedure for the buying-in of skimmed milk powder under public intervention opened by Implementing Regulation (EU) 2016/482
 Type: Implementing Regulation
 Subject Matter: trade policy;  processed agricultural produce;  economic policy;  agricultural policy
 Date Published: nan

 20.4.2016 EN Official Journal of the European Union L 104/14 COMMISSION IMPLEMENTING REGULATION (EU) 2016/606 of 19 April 2016 closing the tendering procedure for the buying-in of skimmed milk powder under public intervention opened by Implementing Regulation (EU) 2016/482 THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EU) No 1370/2013 of 16 December 2013 determining measures on fixing certain aids and refunds related to the common organisation of the markets in agricultural products (1), and in particular Article 3(6) thereof, Whereas: (1) Commission Implementing Regulation (EU) 2016/482 (2) opened a tendering procedure for the buying-in of skimmed milk powder as the quantitative limitation of 109 000 tonnes fixed in Article 3(1)(c) of Regulation (EU) No 1370/2013 for the buying-in of skimmed milk powder at fixed price under public intervention had been exceeded. (2) The second subparagraph of Article 3(1) of Regulation (EU) No 1370/2013, as inserted by Council Regulation (EU) 2016/591 (3), has increased the quantitative limitations applicable for the buying-in of butter and skimmed milk powder at fixed price for the year 2016 as from 20 April 2016. (3) It is therefore appropriate to close the tendering procedure opened by Implementing Regulation (EU) 2016/482 and resume the buying-in of skimmed milk powder at fixed price under public intervention until the increased quantitative limitations are reached. (4) Since intervention agencies have to notify offerers swiftly following the publication of this Regulation of the closing of the tendering procedure, this Regulation should enter into force on the day of its publication in the Official Journal of the European Union, HAS ADOPTED THIS REGULATION: Article 1 Closing of the tendering procedure The tendering procedure opened by Implementing Regulation (EU) 2016/482 is hereby closed. Article 2 Entry into force This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 19 April 2016. For the Commission, On behalf of the President, Jerzy PLEWA Director-General for Agriculture and Rural Development (1) OJ L 346, 20.12.2013, p. 12. (2) Commission Implementing Regulation (EU) 2016/482 of 1 April 2016 closing intervention buying-in of skimmed milk powder at fixed price for the intervention period ending 30 September 2016 and opening the tendering procedure for buying-in (OJ L 87, 2.4.2016, p. 26). (3) Council Regulation (EU) 2016/591 of 15 April 2016 amending Regulation (EU) No 1370/2013 determining measures on fixing certain aids and refunds related to the common organisation of the markets in agricultural products, as regards applicable quantitative limitations for the buying-in of butter and skimmed milk powder (OJ L 103, 19.4.2016, p. 3).